         Case 1:18-cr-00427-PGG Document 136
                                         135 Filed 07/07/20
                                                   07/06/20 Page 1 of 1




                                                                                   July 6, 2020

BY ECF AND EMAIL                               MEMO ENDORSED
Honorable Paul G. Gardephe                     The surrender date is adjourned to
United States District Judge                   October 19, 2020.
Southern District of New York
40 Foley Square
New York, New York 10007

Re:     United States v. Domenic Aiello
        18 Cr. 427 (PGG)

Dear Judge Gardephe:                           July 7, 2020
         This letter is respectfully submitted on behalf of my client, Domenic Aiello, to request an
extension of the date for Mr. Aiello’s voluntary surrender to the Bureau of Prisons. He is currently
scheduled to surrender on July 21, 2020. He has not yet been designated by the Bureau of Prisons. We
request an extension of his surrender date for approximately 90 days until October, 2020. We make this
request in light of the current COVID-19 pandemic and its impact on the Federal Prisons. As the Court is
aware, some of Mr. Aiello’s many medical problems include, Asthma, Hypertension, and morbid obesity,
in addition to sleep apnea and other respiratory issues. These conditions have been identified by the CDC
as high risk illnesses which place an individual who contracts COVID-19 at high risk for serious
consequences including possible death. FMC Devens, recommended by the Court at the time of
sentencing, currently has 9 positive cases of COVID-19 among inmates and an additional 43 inmates who
have recovered. They have experienced 2 inmate deaths. See BOP website as of July 6, 2020. Mr. Aiello
continues to report as required to Pretrial Services, continues to receive medical care, and has not engaged
in any violations of his supervision.

        I have spoken with Danielle Sassoon, on behalf of the Government, and Erin Cunningham, on
behalf of PTSA, and they both consent to this application.

                                                          Respectfully submitted,
                                                          /s/
                                                          Robert M. Baum
                                                          Assistant Federal Defender

                                                          SO ORDERED:

                                                          ___________________________
                                                          HONORABLE PAUL G. GARDEPHE
                                                          United States District Judge

cc:     Denise R. Sassoon, Esq.
        Nicolas Roos, Esq.
        Assistant United States Attorneys
